             Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 1 of 12



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 JEFFREY JORDAN, individually and on behalf of all others
 similarly situated,
                                                                            CIVIL ACTION NO.
                                             Plaintiff,

                                 -against-                                  COMPLAINT

 KRASDALE FOODS, INC.,

                                              Defendant.
 -----------------------------------------------------------------------X

        Plaintiff Jeffrey Jordan (“Jordan” or “Plaintiff”), by his attorneys, Katz Melinger PLLC,

complaining of the defendant, Krasdale Foods, Inc. (“Krasdale” or “Defendant”), respectfully

alleges as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendant’s violations of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and New

York Labor Laws (“NYLL”) §§ 190 et seq. and 650 et seq. and 12 NYCRR 142-2.14.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely

related to Plaintiff’s federal claims as to form the same case or controversy under Article III of

the United States Constitution.

        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial

part of the events and omissions giving rise to the claims occurred in this judicial district, and
             Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 2 of 12



Defendant conducts business through its employees, including Plaintiff, within this judicial

district.

                                              II. Parties

        5.       Plaintiff Jeffrey Jordan is an individual residing in the State of New York.

        6.       At all relevant times, Plaintiff was employed by Defendant as a warehouse

supervisor.

        7.       While employed with Defendant, Plaintiff was regularly engaged in interstate

commerce and/or in the production of goods for commerce.

        8.       Plaintiff is a covered employee within the meaning of the FLSA and the NYLL.

        9.       Defendant Krasdale Foods, Inc. is a Delaware corporation authorized to do

business in New York with its principal place of business located at 65 West Red Oak Lane,

White Plains, New York 10604.

        10.      Krasdale is a grocery distributor with a warehouse in the Bronx, New York that

services over 2,500 independent grocery locations in various states.

        11.      Krasdale, through an affiliated entity, also sells and distributes its own products at

various locations in numerous states.

        12.      Krasdale is a covered employer within the meaning of the FLSA and the NYLL

and, at all relevant times, employed Plaintiff.

        13.      Defendant operates in interstate commerce and, upon information and belief, its

revenues are in excess of the minimum required to fall within the jurisdiction of the FLSA.

        14.      Defendant is subject to suit under the statutes alleged above.




                                                   2
          Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 3 of 12



                            III. FLSA Collective Action Allegations

       15.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiff on behalf of himself and similarly situated persons who were employed since

the date three (3) years prior to the filing of the Complaint and who elect to opt-in to this action

(the “FLSA Collective Plaintiffs”).

       16.     The FLSA Collective Plaintiffs consist of approximately eleven (11) similarly

situated current and former employees of Defendant, who work or worked in excess of forty (40)

hours per week and are victims of Defendant’s common policy and practices that have violated

their rights under the FLSA by, inter alia, willfully denying them overtime wages.

       17.     As part of its regular business practices, Defendant has intentionally, willfully, and

repeatedly harmed Plaintiff and the FLSA Collective Plaintiffs by engaging in a pattern, practice,

and/or policy of violating the FLSA. This policy and pattern or practice includes, inter alia, failing

to pay employees the applicable overtime rates for all time worked in excess of forty (40) hours

per week.

       18.     Defendant has engaged in its unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation.

       19.     Defendant’s unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiff and the FLSA Collective Plaintiffs.

       20.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendant, are readily identifiable, and are locatable

through Defendant’s records. These similarly situated employees should be notified of and

allowed to opt-in to this action, pursuant to 29 U.S.C. § 216(b).




                                                  3
         Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 4 of 12



                                     IV. Factual Allegations

                                   Job Duties and Work Hours

       21.    Plaintiff was employed by Krasdale as a warehouse supervisor from on or about

2008 until on or about August 14, 2018.

       22.    As a warehouse supervisor, Plaintiff’s job duties included, inter alia, opening and

closing Krasdale’s warehouse at the start and end of his workday; collecting payments from

Krasdale’s truck drivers; operating a forklift; overseeing the work of about twenty-five (25)

employees; loading and unloading trucks; and sweeping, power hosing, and mopping Krasdale’s

warehouse.

       23.    During his employment as warehouse supervisor, Plaintiff reported to Krasdale’s

warehouse manager, “Benny.”

       24.    Plaintiff did not have the authority to, nor was his recommendation requested or

considered in, hiring employees.

       25.    Plaintiff did not have the authority to, nor was his recommendation requested or

considered in, firing employees.

       26.    Plaintiff did not have the authority to, nor was his recommendation requested or

considered in, disciplining employees.

       27.    From in or around August 2012 until in or around August 2016, Plaintiff regularly

worked Sundays through Thursdays from 1:00 p.m. until 10:30 p.m., with two (2) daily breaks,

which amounted to approximately forty-five (45) minutes per day. In addition to the

aforementioned work hours, Plaintiff was also required to work an additional three (3) hours per

day approximately three (3) times per week, for an average of approximately fifty-two and three-

quarters (52.75) hours worked per week.




                                               4
         Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 5 of 12



        28.    From in or around September 2016 until in or around July 2017, Plaintiff regularly

worked Sundays through Thursdays from 8:00 p.m. until 5:15 a.m., with a daily thirty (30) minute

break, for an average of approximately forty-three and three-quarters (43.75) hours worked per

week.

        29.    From in or around August 2017 until in or around August 2018, Plaintiff regularly

worked Sundays through Thursdays from 5:00 p.m. until 5:15 a.m., with a forty-five (45) minute

break taken by Plaintiff twice per week, for an average of approximately fifty-nine and three-

quarters (59.75) hours per week.

                                         Compensation

        30.    Throughout his employment with Defendant, Plaintiff was compensated at a fixed

annual salary, regardless of the number of hours that Plaintiff worked each week.

        31.    From on or around August 14, 2012 until on or around August 14, 2013, Defendant

paid Plaintiff an annual salary of $51,000.00.

        32.    From on or around August 15, 2013 until on or around August 14, 2014, Defendant

paid Plaintiff an annual salary of $52,000.00.

        33.    From on or around August 15, 2014 until on or around August 14, 2015, Defendant

paid Plaintiff an annual salary of $53,000.00.

        34.    From on or around August 15, 2015 until on or around August 14, 2016, Defendant

paid Plaintiff an annual salary of $54,000.00.

        35.    From on or around August 15, 2016 until on or around August 14, 2017, Defendant

paid Plaintiff an annual salary of $55,000.00.

        36.    From on or around August 15, 2017 until on or around December 31, 2017,

Defendant paid Plaintiff an annual salary of $56,000.00.




                                                 5
         Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 6 of 12



       37.     From on or around January 1, 2018 until on or around March 31, 2018, Defendant

paid Plaintiff an annual salary of $57,000.00.

       38.     From on or around April 1, 2018 until on or around August 14, 2018, Defendant

paid Plaintiff an annual salary of $58,093.00.

       39.     Throughout their employment with Defendant, Plaintiff and the FLSA Collective

Plaintiffs were non-exempt employees pursuant to the FLSA and the NYLL, and were entitled to

receive overtime compensation.

       40.     However, despite routinely working more than forty (40) hours per week,

Defendant failed to compensate Plaintiff and the FLSA Collective Plaintiffs at a rate of one and

one-half times their regular hourly rates of pay for all hours worked in excess of forty (40) hours

per week.

       41.     Instead, Defendant compensated Plaintiff and the FLSA Collective Plaintiffs at

fixed salaries regardless of the number of hours worked per week, including all hours worked in

excess of forty (40) hours per week.

       42.     Neither Plaintiff nor the FLSA Collective Plaintiffs supervised any employees, nor

were they employed in executive, professional, administrative, or outside sales capacities.

       43.     As a result, Plaintiff and the FLSA Collective Plaintiffs were non-exempt

employees under the FLSA and the NYLL.

       44.     Defendant knew or should have known that Plaintiff and the FLSA Collective

Plaintiffs were routinely working more than forty (40) hours per week.

       45.     Despite its knowledge, Defendant failed to pay Plaintiff and the FLSA Collective

Plaintiffs overtime compensation for the hours that they worked over forty (40) per week.




                                                 6
          Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 7 of 12



       46.     Defendant’s refusal to pay Plaintiff and the FLSA Collective Plaintiffs all wages

owed to them is an intentional and willful violation of the federal and state wage and hour laws.

       47.     Plaintiff and the FLSA Collective Plaintiffs sustained substantial damages from

the acts and omissions described herein.

       48.     Additionally, Plaintiff did not receive, at the time of hire or at any time thereafter,

a notice containing his rates of pay and the designated payday, or any other information required

by NYLL § 195(1).

       49.      Defendant further failed to furnish to Plaintiff, with each wage payment, a

statement listing his regular and overtime rates of pay, the number of regular and overtime hours

worked, or any other information required by NYLL § 195(3).

       50.     Defendant violated federal and state law by willfully failing to pay Plaintiff

overtime compensation and failing to provide Plaintiff with the required wage and payroll notices.

      AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF,
          INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                      (Overtime Violations under the FLSA)

       51.     Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, repeats and

realleges all prior allegations set forth above.

       52.     Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half times their

regular hourly rates of pay for all hours worked in excess of forty (40) hours per week.

       53.     Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendant.




                                                   7
          Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 8 of 12



       54.     Throughout the relevant time period, Defendant knowingly failed to pay Plaintiff

and the FLSA Collective Plaintiffs overtime wages of one and one-half times their regular hourly

rates of pay for each hour worked in excess of forty (40) hours in a week.

       55.     Instead, Defendant compensated Plaintiff and the FLSA Collective Plaintiffs at

fixed salaries regardless of the number of hours that they worked per week, including all hours

worked in excess of forty (40) hours per week, and failed to provide Plaintiff and the FLSA

Collective Plaintiffs with overtime compensation.

       56.     As a result of Defendant’s violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendant all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.

       57.     As Defendant did not have a good faith basis to believe that its failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to additional damages equal to one hundred percent (100%) of all wages due to them

(“liquidated damages”).

       58.     Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendant on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

                       AS AND FOR A SECOND CAUSE OF ACTION
                            (Overtime Violations under the NYLL)

       59.     Plaintiff repeats and realleges all prior allegations set forth above.

       60.     Pursuant to the applicable provisions of NYLL § 650 et seq., and 12 NYCRR §

142-2.2, Plaintiff was entitled to overtime compensation of one and one-half times his regular



                                                  8
         Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 9 of 12



hourly rate of pay, or the applicable minimum wage, whichever is greater, for all hours worked

in excess of forty (40) per week.

       61.     Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendant.

       62.     Throughout the relevant time period, Defendant knowingly failed to pay Plaintiff

overtime wages of one and one-half times his regular hourly rate of pay or the applicable

minimum wage, whichever is greater, for each hour worked in excess of forty (40) in a week.

       63.     As a result of Defendant’s violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendant

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       64.     As Defendant did not have a good faith basis to believe that its failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       65.     Judgment should be entered in favor of Plaintiff and against Defendant on the

Second Cause of Action in the amount of his unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, an order directing that if Defendant does not pay the judgment

within ninety (90) days, the judgment shall increase by 15%, and such other legal and equitable

relief as this Court deems just and proper.

                       AS AND FOR A THIRD CAUSE OF ACTION
                        (Failure to Timely Pay Wages under the NYLL)

       66.     Plaintiff repeats and realleges all prior allegations set forth above.

       67.     Pursuant to the provisions of NYLL § 191(1)(a)(i), Plaintiff was entitled to be paid

his earned wages weekly not later than seven (7) calendar days after the end of the week in which

the wages were earned.




                                                 9
         Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 10 of 12



       68.     Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendant.

       69.     Throughout the relevant time period, Defendant failed to pay Plaintiff all wages

earned, including overtime wages, for all hours worked in excess of forty (40) in a week, in

violation of NYLL § 191(1)(a)(i).

       70.     As a result of Defendant’s violations of the law and failure to pay Plaintiff in

accordance with NYLL § 191(1)(a)(i), Plaintiff has been damaged and is entitled to recover from

Defendant all wages due, liquidated damages, all reasonable attorneys’ fees, interest, and costs.

       71.     Judgment should be entered in favor of Plaintiff and against Defendant on the

Third Cause of Action for all wages due, liquidated damages, all reasonable attorneys’ fees, costs,

interest, an order directing that if Defendant does not pay the judgment within ninety (90)

days, the judgment shall increase by 15%, and such other legal and equitable relief as this Court

deems just and proper.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                     (Failure to Provide Payroll Notices Under the NYLL)

       72.     Plaintiff repeats and realleges all prior allegations.

       73.     Throughout the relevant time period, Defendant failed to furnish to Plaintiff, at the

start of his employment or any time thereafter, a notice containing his rate or rates of pay and

basis thereof; allowances, if any, claimed as part of the minimum wage; the regular pay day

designated by the employer; and other information required by NYLL § 195(1).

       74.     As Defendant failed to provide Plaintiff with a notice required by NYLL § 195(1),

Plaintiff is entitled to liquidated damages in the amount of $50.00 per day in which the violation

occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees and costs.




                                                 10
         Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 11 of 12



       75.        Judgment should be entered in favor of Plaintiff and against Defendant on the

Fourth Cause of Action in the form of liquidated damages amounting to $50.00 per day in which

the violation occurred, up to maximum of $5,000.00, along with all reasonable attorneys’ fees

and costs.

                          AS AND FOR A FIFTH CAUSE OF ACTION
                       (Failure to Provide Wage Statements Under the NYLL)

       76.        Plaintiff repeats and realleges all prior allegations

       77.        Throughout the relevant time period, Defendant failed to furnish to Plaintiff, with

each wage payment, a statement listing: his rate or rates of pay and basis thereof; the number of

regular and overtime hours worked; gross wages; deductions; allowances, if any, claimed as part

of the minimum wage; and net wages; in violation of NYLL § 195(3).

       78.        As Defendant failed to provide Plaintiff with payroll notices as required by NYLL

§ 195(3), Plaintiff is entitled to liquidated damages in the amount of $250.00 per day for every

day in which the violation occurred, up to a maximum of $5,000.00, along with all reasonable

attorneys’ fees and costs.

       79.        Judgment should be entered in favor of Plaintiff and against Defendant on the Fifth

Cause of Action in the form of liquidated damages amounting to $250.00 per day for every day

in which the violation occurred, up to maximum of $5,000.00, along with all reasonable attorneys’

fees and costs.

WHEREFORE Plaintiff prays for relief as follows:

       a) on the First Cause of Action on behalf of Plaintiff and the FLSA Collective Plaintiffs

             for all overtime wages due, liquidated damages, and all reasonable attorneys’ fees in

             an amount to be determined by this Court;




                                                    11
 Case 1:18-cv-11477-ER Document 4 Filed 12/10/18 Page 12 of 12



b) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

   damages, and all reasonable attorneys’ fees in an amount to be determined by this

   Court;

c) on the Third Cause of Action for all wages due to Plaintiff, liquidated damages, and

   all reasonable attorneys’ fees in an amount to be determined by this Court;

d) on the Fourth Cause of Action for liquidated damages in the amount of $50.00 per day

   in which the violation occurred, up to a maximum of $5,000.00, along with all

   reasonable attorneys’ fees in an amount to be determined by this Court;

e) on the Fifth Cause of Action for liquidated damages in the amount of $250.00 per day

   for every day in which the violation occurred, up to a maximum of $5,000.00, along

   with all reasonable attorneys’ fees in an amount to be determined by this Court;

f) Interest;

g) Costs and disbursements; and

h) Such other and further relief as is just and proper.


Dated: New York, New York
       December 7, 2018

                                              /s/ Katherine Morales______
                                              Katherine Morales
                                              Katz Melinger PLLC
                                              280 Madison Avenue, Suite 600
                                              New York, New York 10016
                                              (212) 460-0047
                                              kymorales@katzmelinger.com
                                              Attorneys for Plaintiff




                                        12
